DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ota et al. (PGPup US 2002/0074067).
Regarding applicants’ claim 1, Ota et al. disclose a hot-rolled and annealed ferritic chromium steel sheet (stainless steel), comprising elements including (in weight percent): about 0.01 to 0.12% carbon, about 1.0% or less silicon, about 1.0% or less manganese, about 0.05% or less phosphorous, about 0.01% or less sulfur, about 11 to 18% chromium, about 1.0% or less nickel, about 0.03% or less aluminum, about 0.01 to 0.12% nitrogen, 0.05 to 0.50% titanium, and a balance of iron (paragraphs 0058-0097).  With regards to the claimed compositional proportions one of ordinary skill in the art at the time of the invention would have found it obvious to select form the compositional proportions disclosed by Ota et al. including those proportions which fall within the instantly claimed ranges ( MPEP 2144.05).
Ota et al. do not appear to explicitly disclose a difference in average crystal grain diameter as measured by claimed measuring method 1, or a difference in grain elongation as et al. disclose formation of ferritic steel sheets by substantially identical processes.  Applicants disclose subjecting the composition to VOD or AOD followed by hot rolling to a finishing temperature of 800 to 950℃ and annealing by heating at 5 to 100℃/hr to 700 - 900℃ and holding form 1 to 50 hours to obtain a hot-rolled and annealed ferritic stainless steel sheet (present specification paragraphs 0051-0056).  Ota et al. disclose subjecting the composition to AOD or VOD and hot rolling to a finish delivery temperature of about 850℃ as well as hot box annealing with a heating rate of about 50℃/hr to a temperature of 700 to 1000℃ with a retention time of about 1 hour or more to obtain a hot-rolled ferritic chromium (stainless) steel sheet (paragraphs 0099-0106).
Given substantially identical materials treated in a substantially identical manner one of ordinary skill in the art world expect the steel sheet of Ota et al. to have a structure which is substantially identical to applicants’ claimed structure including a difference in average crystal grain diameter as determined by claimed measuring method 1, and a difference in crystal grain elongation rate as measured by claimed measuring method 2,  which are substantially identical to those of applicants’ disclosed steel sheet, including values satisfying the claimed requirements.
Regarding applicants’ claim 2, Ota et al. disclose the steel sheet to comprise elements including molybdenum and copper at about 0.50 to 2.5% in total (paragraphs 0088-0089).
Regarding applicants’ claims 3 and 4, Ota et al. disclose the steel sheet to comprise elements including vanadium at about 0.15% or less, zirconium at about 0.5% or less, niobium at paragraphs 0068-0069, 0082-0083, and 0090-0097).
Regarding applicants’ claims 5-8, Ota et al. disclose a hot rolling finish delivery temperature of about 850℃ as well as annealing with a heating rate of about 50℃/hr from 500℃ to a temperature of 700 to 1000℃ with a retention time of about 1 hour or more (paragraphs 0099-0106).  Ota et al. do not appear to disclose a heating rate from 200℃ to 500℃, however the discovery of a workable range of heating rates is within the ordinary level of skill.  One of ordinary skill in the art at the time of the invention would have found it obvious to try different heating rates when raising the temperature to 500℃ in order to determine a workable range including trying 50℃/hr which has been disclosed as a satisfactory rate for heating form 500℃ to the holding temperature.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086.  The examiner can normally be reached on Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Adam Krupicka/Primary Examiner, Art Unit 1784